Citation Nr: 0631272	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  
He received the Combat Infantryman Badge and Purple Heart 
Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in 
Pittsburgh, Pennsylvania, which in pertinent part, denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities: post-traumatic stress disorder (PTSD), rated as 
50 percent disabling; residuals of a fragment wound of the 
right arm with scar, muscle group VI, rated as 30 percent 
disabling; residuals of a fragment wound of the right thigh, 
muscle group XV, rated as 20 percent disabling; scar due to 
residual of a shell fragment wound of the right arm, muscle 
group VI, rated 10 percent disabling; scar due to residual of 
a shell fragment wound of the right thigh, muscle group XV, 
rated 10 percent disabling; residuals of a fragment would of 
the scalp, rated noncompensable; and residuals of a healed 
scar on the left thigh, donor site, rated noncompensable.  
The combined service-connected disability rating is 80 
percent.  

2.  The veteran has occupational experience as a machinist 
and was last employed in 2002.  He is a high school graduate.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disorders.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

Analysis

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a) (2006).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

In this case, the veteran has the following service-connected 
disabilities:  post-traumatic stress disorder (PTSD), rated 
as 50 percent disabling; residuals of a fragment wound of the 
right arm with scar, muscle group VI, rated as 30 percent 
disabling; residuals of a fragment wound of the right thigh, 
muscle group XV, rated as 20 percent disabling; scar due to 
residual of a shell fragment wound of the right arm, muscle 
group VI, rated 10 percent disabling; scar due to residual of 
a shell fragment wound of the right thigh, muscle group XV, 
rated 10 percent disabling; residuals of a fragment would of 
the scalp, rated noncompensable; and residuals of a healed 
scar on the left thigh, donor site, rated noncompensable.  
The combined service-connected disability rating is 80 
percent.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are met.  The remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

VA outpatient treatment records dated from 2002 to 2003 
reflects treatment for a variety of disorders.  

A January 2002 treatment record shows the veteran complained 
of pain in his right arm and right leg.  He noted difficulty 
with strength and reported an inability to do anything with 
his arm.  The staff physician commented that the injuries did 
not seem to impact his ability to work because he worked as a 
mechanic and repaired large equipment.  The pertinent 
diagnosis was right arm and leg pain which appeared to be 
related to old shrapnel wounds.   

In a VA outpatient treatment record dated in April 2002, the 
veteran reiterated his complaints of right arm and right leg 
pain and numbness and added that his pain was complicated by 
his post-traumatic stress disorder.  He reported that his 
work as a mechanic was impaired by his injuries.  No 
diagnosis was reported.  

A May 2003 VA neurology consultation note, continued to 
document right arm pain and sensory loss on the right leg 
secondary to a shrapnel injury from Vietnam.  The diagnostic 
assessment essentially stated that the veteran presented due 
to pain in his right arm and leg which interfered with his 
daily activities, specifically the heavy physical work that 
he did which involved his right upper extremity.  The 
examiner noted that based on the examination and the 
veteran's history, his main problem was with the pain he 
experienced which forced him to give up sustained activity 
which he was previously able to complete.  

In July 2003 the veteran was afforded a general VA 
examination.  He reiterated his previous complaints.  During 
examination of the right arm, it was noted that the veteran 
was right hand dominant and any moving or lifting of objects 
caused pain which on a level of 1 to 10 he rated as 7.  He 
also reported that his right arm pain interfered with his 
ability to complete his current job.  The pertinent diagnosis 
was shrapnel would to the right arm with residual pain, 
numbness and tingling.         

Also in July 2003 the veteran was afforded a VA PTSD 
examination.  When questioned regarding his employment he 
explained that previously held jobs as an electrician, a 
mechanic, a machinist, and a welder.  He reported that he had 
been on disability leave since May 2002 when he sustained 
severe injuries in an auto accident.  

He reported that when he worked as a mechanic, his skills 
were very good, but he had numerous difficulties.  He noted 
that he took extended leave from work due to his PTSD 
symptoms and his co-workers make jokes about him.  He also 
indicated that he had accidents at work due to the medication 
he was prescribed for his disorders.  He felt that if he 
returned to work, there was not enough medication to deal 
with the stress of his job and his irritability.  The 
pertinent Axis I diagnosis was PTSD.  A global assessment of 
functioning score of 55 was assigned de to PTSD alone.

The examiner commented that this score signified moderate 
occupational impairment, but added that the veteran was 
experiencing increased symptoms of PTSD due to long periods 
of time missed work and the thought of returning to work.  
Lastly, he stated that the veteran described symptoms that 
interfered significantly with his ability to obtain or 
maintain employment.

The record shows that the veteran has completing high school 
and has had employment experience requiring physical labor.  
His application for TDIU shows he last worked in 2002 as a 
machinist other reports show employment as an electrician, 
mechanic and welder.

Additionally, the veteran was recently awarded an increased 
rating of 30 percent for his right arm injury, which 
demonstrates a worsening of that disability.  

The July 2003 examinations show that the veteran has 
significant occupational impairment from PTSD, as well as 
significant impairment from service connected physical 
injuries, most notably from the shell fragment wound of the 
right arm.  

While the veteran was able to work up to the time of the 2002 
automobile accident, the record shows increased disability 
from the service connected PTSD and arm wound residuals.  

The Board finds that the current evidence is in relative 
equipoise on the question of whether the service connected 
disabilities render the veteran unemployable.  Resolving 
doubt in the veteran's favor, the appeal is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is granted.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


